Citation Nr: 0117963	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right thumb 
metacarpophalangeal joint with 40 degrees flexion contracture 
(previously diagnosed as right thumb condition (major)), 
currently evaluated as 20 percent disabling.  

2.  Entitlement an increased rating for arterial hypertension 
under therapy, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for status post right 
orchiectomy (claimed as testicular cancer).  

4.  Entitlement to service connection for major depression as 
secondary to status post right orchiectomy.  

5.  Entitlement to an effective date prior to June 25, 1999, 
for a 20 percent evaluation for right thumb 
metarpophanlangeal joint with 40 degrees flexion contracture.  

6.  Entitlement to an effective date prior to June 25, 1999, 
for a 10 percent evaluation for arterial hypertension under 
therapy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran has unverified active military service from 
November 1984 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO increased the 
veteran's service-connected right thumb metacarpophalangeal 
joint with 40 degrees flexion contracture to 20 percent and 
increased the veteran's service-connected arterial 
hypertension to 10 percent.  The increased ratings became 
effective on June 25, 1999.  In addition, the RO denied the 
veteran's claim of entitlement to service connection for 
status post right orchiectomy and for service connection for 
major depression as secondary to status post right 
orchiectomy.   

The Board notes that the veteran's file was transferred from 
New York to Puerto Rico in March 1999.  

In a statement in support of claim dated in July 2000, the 
veteran raised a claim of entitlement to service connection 
for bilateral ankle disorder.  The Board notes that this 
matter has not been developed or adjudicated by the RO and is 
referred thereto for appropriate action.  

The Board points out that in statement in support of claim 
dated in July 2000, the veteran raised a claim of entitlement 
to retroactive payment as of November 1995 which has been 
characterized as a claim of entitlement to an effective date 
earlier than June 25, 1999, for a 20 percent evaluation for 
right thumb metarpophangeal joint with 40 degrees and for an 
effective date earlier than June 25, 1999, for a 10 percent 
evaluation for arterial hypertension under therapy.   


REMAND

The record shows that the veteran served from November 1984 
to February 1988.
However, these dates have not been verified.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

It appears that not all of the veteran's service medical 
records, including his entrance and separation examinations, 
have not been associated with the veteran's claims.  The 
veteran indicated that he was treated for medical problems 
including a cyst on his testicle at a service medical 
facility in Fort Campbell, Kentucky from 1985 to 1988.  At 
that time, the veteran indicated that he was assigned to the 
3rd Unit of the 320 Infantry Division.  In addition, the 
veteran has stated that his service medical records may be 
located at the VA medical center located in Brooklyn, New 
York.  These records have not been obtained.  A request dated 
in August 1999 for the veteran's service medical records 
provides a handwritten annotation indicating that the records 
do not exist in the system and that another request was to be 
resubmitted.  However, the status of the search for the 
veteran's service medical records has not been provided.  The 
RO should take appropriate action and make a supplemental 
request to the National Personnel Records Center (NPRC) for 
additional service medical records.  The RO should identify 
the records that it has and specify the additional records 
required.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)).  See also Hayre v. West, 188 F. 3rd 
1327, 1331 (Fed. Cir. 1999).

In statements in support of the claim dated in June and 
November 1999, the veteran indicated that he has been 
receiving medical treatment at the Mayaguez VA clinic and the 
VA hospital located in San Juan, Puerto Rico since May 1996.  
The Board notes that these records also have not been 
obtained.  The RO must associate the treatment records with 
the claims file, as VA has been put on notice of the 
existence of a VA record that is relevant to the issues on 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In 1999, the veteran was afforded compensation and pension 
examinations for his service-connected right thumb disorder, 
hypertension, testicular disorder, and major depression.  The 
record shows that the examiners did have the veteran's 
complete claims file before them at the time of the 
aforenoted examinations.  

In light of the foregoing, the case is REMANDED to the RO for 
further action:
1.  The RO should obtain verification of 
the veteran's dates of service.  

2.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service medical 
records to included making a supplemental 
request to the NPRC and requesting the 
treatment records dated from 1985 to 1988 
regarding the veteran's status post right 
orchiectomy of the medical facility 
located in Fort Campbell, Kentucky.  The 
RO should also request a copy of the 
veteran's service medical records from 
the VA medical facility in Brooklyn, New 
York.  If the RO is unable to obtain the 
identified records, it should follow the 
procedures under the Veterans Claims 
Assistance Act.

3.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for his claims since 
discharge from service.  In any event, 
the RO should obtain VA hospital clinical 
records and outpatient treatment records 
of the Mayaguez VA Clinic and VA hospital 
located in San Juan, Puerto Rico since 
May 1996 for association with the claims 
folder.  After obtaining appropriate 
consent forms for the release of any 
private clinical records, the RO should 
obtain all existing private treatment 
records not now in the claims folder.  If 
the RO is unable to obtain the identified 
records, it should follow the procedures 
under the Veterans Claims Assistance Act.

4.  The veteran should be afforded the 
following VA examinations.  It is 
imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner(s) who 
is(are) designated to examine the 
veteran, so that the examiner(s) can 
review the veteran's pertinent medical 
history and circumstances.  The 
examiner(s) should indicate in writing 
whether the veteran's claims file had 
been reviewed at the time of the 
prospective examinations.  All clinical 
findings should be reported in detail.  
The rationale for all opinions expressed 
should be explained.

a.  An orthopedic examination 
to determine the current 
severity of the service-
connected right thumb 
metacarpophalangeal joint with 
40 degrees flexion contracture.  
Any necessary tests or studies, 
including X-rays, should be 
conducted.  Tests of joint 
movement against varying 
resistance should be performed 
by the examiner.  The extent of 
any incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the physician 
should so state.  
b.  A cardiovascular 
examination to determine the 
current severity of the 
veteran's service-connected 
arterial hypertension under 
therapy.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  Then, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then, the RO should readjudicate the 
issues on appeal, in light of the 
additional evidence.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

